DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANEITA CLARKE,
                             Appellant,

                                     v.

                  JOSEPH J. MATHER,
   MICKLEWHITE MANDARIN HOLDINGS, INC., and JACQUELINE
                      CROCKETT,
                       Appellees.

                              No. 4D21-3255

                               [July 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No.
062019CA013877AXXXCE.

  Jay M. Levy of Jay M. Levy, P.A., Miami, for appellant.

   Evan S. Rosenberg, Gary S. Rosner and Jessica Maxey of Ritter
Chusid, LLP, Coral Springs, and Steven C. Weitz of Weitz & Schwartz,
P.A., Fort Lauderdale, for appellee Joseph J. Mather.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.